Citation Nr: 1703483	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  07-37 347	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial, compensable rating, for gastroesophageal reflux disease (GERD) prior to February 6, 2016.

2.  Enitlement to a rating in excess of 10 percent for GERD from February 6, 2016.

3.  Entitlement service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from September 2006 and January 2010 rating decisions.  In the September 2006 rating decision, the RO, inter alia, denied service connection for GERD (previously characterized as organic stomach disability), as well as the Veteran's petition to reopen his claim for service connection for PTSD.  In October 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) addressing all issues was issued in November 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with the issues in December 2007.  
	
During the pendency of the appeal, in a January 2010 rating decision, the RO granted service connection for GERD and assigned a noncompensable rating, effective March 28, 2006 (the date the claim for service connection was received).  The Veteran filed a NOD with the initial rating for GERD in July 2010.  The RO issued a SOC in May 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2011.  

The Veteran testified at an August 2011 Board hearing before a Veterans Law Judge (VLJ) by videoconference from the RO.  A transcript of that hearing is associated with the claims file.  After the Board's September 2011 remand, and recertification the appeal to the Board in August 2012, an August 2012 letter notified the Veteran that the VLJ who conducted his August 2011 hearing was no longer employed by the Board, and asked him if he desired an additional hearing by the VLJ who would decide his case.  He was informed that if the Board did not receive a response to that notification within 30 days, it would presume he did not want an additional hearing.  No response was received.  The Veteran was sent another letter in August 2015.  That same month, the Veteran responded that he did not wish to appear at another Board hearing.  However, the Veteran was scheduled for a hearing in October 2016 for the issue of service connection for PTSD, and the Veteran, through his representative, cancelled the hearing in a September 2016 correspondence. 

In September 2011, the Board reopened the claim for service connection for PTSD, and remanded that claim, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  The Board notes that the Veteran's claim for a higher, initial compensable rating for GERD, was not addressed in the Board's September 2011 decision/remand, as the Board indicated that a substantive appeal was not filed at that time as to that issue, however, as noted above, the Veteran's substantive appeal was timely filed as to that issue.

In April 2013 and April 2014, the Board remanded the claim for service connection for PTSD to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  Most recently, in November 2015, the Board, again, remanded the claim for service connection for PTSD to the RO, via the AMC in Washington, DC, for further action, to include obtaining additional development of the evidence.  After completing the requested development, the RO continued to deny the claim in a March 2016 supplemental statement of the case (SSOC) and returned the issue of service connection for PTSD to the Board for further consideration.  

In an April 2016 rating decision, the RO awarded a higher, 10 percent rating for GERD, effective February 6, 2016 (the date of the VA examination), but denied a rating in excess of 10 percent for GERD (as reflected in an April 2016 supplemental SOC (SSOC)).

As regards characterization of the appeal, because the Veteran's appeal with respect to the GERD arose from Veteran's disagreement with the initial, noncompensable rating assigned following the award of service connection, the Board has now characterized the appeal pertaining to the evaluation of his GERD as encompassing the first two matters set forth on the title page.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO granted an increased, 10 percent rating for GERD, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher, initial rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.

The Board's decision addressing the claim for a higher, initial rating for GERD is set forth below.  The claim for service connection for PTSD is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT
 
1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The collective medical and lay evidence suggests that since the March 28, 2006 effective date of the award of service connection, the Veteran's GERD has been manifested by regurgitation, pyrosis, substernal pain, nausea, and sleep disturbance.

3.  At no point since the March 28, 2006 effective date of the award of service connection has the Veteran's GERD resulted in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, that has been productive of considerable impairment of health.

4.  The schedular criteria are adequate to evaluate the Veteran's GERD at all pertinent points, and no claim of unemployability due to this disability has been raised.

CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for GERD, from March 28, 2006 to February 5, 2016, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, , 4.118, DC 7346 (2016). 

2.  The criteria for a rating in excess of 10 percent for GERD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, , 4.118, DC 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23 .353 - 23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159 (b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service (or, service-connected disability) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

A fully compliant, pre-adjudicatory July 2006 AOJ letter provided notice to the Veteran explaining what information and evidence was needed to substantiate service connection for GERD on the merits.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

Here, the Veteran has appealed the AOJ's assignment of an initial rating.  In such circumstances, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).   Nonetheless, the July 2011 SOC set forth the criteria for higher ratings (the timing and form of which suffice, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or assist in obtaining all records relevant to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service VA treatment records, as well as reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with the claim, prior to appellate consideration, is required. 

The Board finds, as discussed in more detail, below, that, considered along with the other evidence of record, the reports of VA examination of record are adequate for evaluation of the claim herein decided.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Waddell v. Brown, 5 Vet. App. 454 (1993); Lineberger v. Brown, 5 Vet. App. 367 (1993).
 
In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 . The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 . 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. 
 § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating following an award of service connection, evaluation of the medical evidence since the award to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (addressing staged ratings for increased rating claims).

The Veteran's gastritis with GERD has been rated under the diagnostic code for a hiatal hernia.  Under DC 7346, a maximum, 60 percent rating is assignable for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.  A 30 percent rating is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 10 percent rating is assignable when there are two or more symptoms for the 30 percent rating of less severity.  Id.

In his October 2006 notice of disagreement, the Veteran reported experiencing symptoms of regurgitation at least once a week, nausea every other day, swollen stomach after every meal, and pain in the left shoulder radiating down into his hand. 

A December 2009 VA examination report reflects that the Veteran reported that fried foods upset his stomach and that he takes medication about once or twice a day.  The Veteran indicated that his stomach medication keeps it under control.  There was no history of hospitalization or surgery, trauma to the digestive system, neoplasm, hernia, surgical repair, injury, wound related to hernia, and there was no hernia present.  The diagnosis was chronic acid reflux disease stable and well controlled on bland diet and acid inhibitor medication.  The examiner concluded that the Veteran's GERD was related to service based on GERD symptoms noted in service.

Based on the December 2009 VA examination report, the AOJ granted service connection for GERD in a January 2010 rating decision. 

VA treatment records from 2006 to 2016 reflect that the Veteran continued to take medication for his GERD symptoms.  

A February 2016 VA examination report reflects that the Veteran has symptoms of pyrosis, substernal pain, nausea, and sleep disturbance caused by GERD.  It was noted that the frequency of symptoms occurred four or more times per year and the average duration of episodes of symptoms were less than one day.  There was no esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus.  The examiner opined  that the Veteran's GERD did not impact his ability to work.

Following the February 2016 VA examination, in an April 2016 rating decision, the AOJ increased the rating for the service connected GERD to 10 percent under DC 7346, effective February 6, 2016.  

However, the Board finds that since that the collective evidence suggests that since the March 2006 effective date of the award of service connection, the Veteran experienced two or more symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation that was accompanied by substernal or arm or shoulder pain of less severity, consistent with a 10 percent rating under DC 7346.  

Here, the Veteran's VA treatment records dated from 2006 to 2016 show continued treatment, including prescription medication for GERD symptoms.  In addition, the VA treatment records reflect that the Veteran experienced GERD symptoms.  Although the VA treatment records did not specify his GERD symptoms, the Veteran has reported that he experienced regurgitation at least once a week, nausea every other day, swollen stomach after every meal, and pain in the left shoulder radiating down into his hand, as indicated in his October 2006 notice of disagreement.  The December 2009 VA examiner noted that the Veteran's GERD was in control without any further notation of his symptoms, which indicates that he did not experience symptoms productive of considerable impairment of health, but rather indicates that his symptoms were of less severity.  The Board notes that the purpose of the December 2009 examination was to determine the etiology of the Veteran's GERD, rather than the nature of his symptoms, thus, it is understandable that the examiner did not list all of his GERD symptoms at the time of the VA examination.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board concludes that the disability warrants a 10 percent, but no higher rating, from March 28, 2006, the date his claim for service connection for GERD was received. 

However, the Board finds that the objective medical evidence of record does not support the assignment of a rating in excess of 10 percent for the Veteran's GERD disability at any point since the effective date of the award of service connection,.    Here, although the Veteran has reported  that he experiences pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, there is no evidence or allegation indicating that such symptoms are productive of considerable impairment of health.  Here, as noted above, the December 2009 VA examiner  noted that the Veteran's GERD was under control, which does not indicate that his symptoms were productive of considerable impairment of health.  Similarly, the Veteran's VA treatment records and the February 2016 VA examination report do not indicate that his symptoms caused a considerable impairment of health.  In addition, the February 2016 VA examiner also did not list all of the symptoms listed under the criteria for a 30 percent rating.  As noted above, the February 2016 VA examiner only noted symptoms of pyrosis, substernal pain, nausea, and sleep disturbance caused by GERD with a frequency of four or more times a year and lasting less than one day.  The 2016 VA examiner also concluded that his symptoms did not impact his ability to work. 

Thus, the Board finds that the objective medical evidence of record does not support the assignment of a rating in excess of 10 percent for the Veteran's service-connected GERD at any pertinent point.

In evaluating the disability under consideration, the Board has certainly considered the Veteran's lay assertions of record.  However, the lay assertions made in support of his claim for higher ratings are not entitled to more weight than the objective findings, which have been rendered by a trained medical professional in this case, and which are needed to evaluate the Veteran's GERD under relevant rating criteria.  See 38 C.F.R. § 3.159 (a)(1).  Furthermore, the Veteran's own assertions have not indicated that his symptoms warrant a rating in excess of 10 percent, as discussed above. 

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's service-connected GERD been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008); VAOGCPREC 6-96 (Aug. 16, 1996);

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321 (b)(1).  If so, then the case must be referred to the Compensation and Pension Director (C&P Director) for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 111.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's GERD under consideration at all points pertinent to this appeal.  The Board finds that the rating schedule fully contemplates the described symptomatology, specifically symptoms of regurgitation, pyrosis, substernal pain, nausea, and sleep disturbance caused by GERD.  As indicated, the rating schedule provides for a higher rating based on evidence demonstrating more severe impairment.  While a February 2016 VA examiner associated sleep disturbance with the GERD, and this is not a symptom contemplated in diagnostic by the diagnostic criteria, this fact, alone, does not reflect warrant an  extra-schedular rating.  Service connection has also been established for the Veteran's anxiety disorder, which is rated based on the General Formula for Mental Disorders at 38 C.F.R. § 4.130, and that criteria contemplate chronic sleep impairment.  Chronic sleep impairment is listed as a symptom associated with the assignment of a 30 percent rating for mental disorders.  In this case, the Veteran's service-connected anxiety disorder was initially rated as 50 percent disabling from May 2006.  As the Veteran's GERD symptom of sleep disturbance was not noted until February 2016, and the Veteran's anxiety disorder has been rated  as 50 percent disabling since May 2006, the Veteran's sleep impairment is contemplated by the rating schedule during the relevant time period, and to consider it on an extra-schedular basis would amount to pyramiding, which is forbidden under 38 CFR 4.14.  .  Thus, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected GERD at all pertinent points.  Since there are no other symptoms reported that are not attributed to the service-connected disabilities, this is not an exceptional circumstance in which extra-schedular consideration is required.  

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, all pertinent symptoms have been considered in evaluating his GERD, which is s appropriately rated as a single disability.  As the evaluation of multiple disabilities is not currently before the Board, the holding of Johnson is inapposite here.  

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or argument that the Veteran's GERD actually or effectively renders him unemployable.  As such, the Board finds that the matter of the Veteran's entitlement to a TDIU due to the disability under consideration has not reasonably been raised, and need not be addressed in conjunction with the increased rating claim herein decided.

For all the foregoing reasons, the Board finds that there is no basis for  staged rating for the Veteran's GERD.  While the Board has resolved reasonable doubt in the Veteran's favor in awarding an initial 10 percent rating for the Veteran's GERD from March 28, 2006 to February 5, 2016, the Board also finds that the preponderance of the evidence is against the assignment of any higher (rating GERD at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

An initial 10 percent rating for service-connected GERD from March 28, 2006 to February 5, 2016, is granted, subject to the legal authority governing the payment of compensation.

A rating in excess of 10 percent for GERD, from February 6, 2016, is denied. 


REMAND

Unfortunately, the Board finds that further action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

Pursuant to the Board's November 2015 remand, in a December 2015 VA opinion, the VA clinician concluded that the preponderance of evidence in the medical record did not support a diagnosis of PTSD.  Although, she indicated that the Veteran's emotional reactions to his alleged in-service stressors were not well-documented, she did not otherwise explain her conclusion, to include specifying which criteria the Veteran did not meet under the diagnostic criteria set forth in the  DSM.-IV.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  

Hence, a remand to obtain an adequate opinion, supported by complete, clearly-stated rationale, addressing whether the Veteran has a current diagnosis of PTSD that conforms to DSM-IV criteria is warranted.  Notably, once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Thus, on remand, the AOJ should arrange to obtain an addendum medical opinion from the December 2015 VA examiner, or, if necessary, from another appropriate mental health professional (preferably, a psychiatrist or psychologist) based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the file all outstanding pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Birmingham VA Medical Center(VAMC) and that records dated through February 2016 are associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all pertinent VA treatment records dated since February 2016.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal (particularly as regards any outstanding, private (non-VA treatment) (explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claim on appeal.   

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Birmingham VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since February 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain any outstanding, pertinent private (non-VA) records.

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the December 2015 VA clinician an addendum opinion regarding whether he meets the criteria for a PTSD diagnosis. 

If the individual who provided the December 2015 VA opinion is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from a psychiatrist or psychologist based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by a psychiatrist or psychologist, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented history and lay assertions. 

If an examination is conducted, all appropriate tests and studies (to include psychological testing, is appropriate) should be accomplished, with the results made available to the requesting mental health professional prior to completion of his or her report.
  
The mental health professional should render a determination as to whether the DSM-IV diagnostic criteria for PTSD are met.  If a diagnosis of PTSD is deemed appropriate, the mental health professional must clearly explain how the diagnostic criteria are met, to include identifying the specific stressor underlying the diagnosis, and comment upon the link between the current symptomatology and the established stressor.

If the examiner determines that the DSM-IV criteria for diagnosis of PTSD are not met, the clinician must specify which diagnostic criterion or criteria the Veteran does not meet, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim) and legal authority.

7.  If the claim for service connection for PTSD remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


